Citation Nr: 1223939	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an initial rating in excess of 10 percent is warranted for GERD and allergic rhinitis.  More specifically, she indicates in her April 2009 Form 9 that she believes that she has polyps in her nose which have never been examined.  Concerning her GERD, she indicates that she regurgitates and has shoulder and arm pain.  

The Board notes that the Veteran was afforded VA general examinations in December 2004 and January 2009.  The examination reports briefly discussed the Veteran's GERD and allergic rhinitis but did not supply sufficient information with which to rate the Veteran's disabilities.  Moreover, from her statements it appears that these disorders have worsened in severity since the last examination.  Thus, the Board finds that the Veteran should be afforded additional VA examinations with contemplation of the entirety of the relevant diagnostic criteria concerning her disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).
   
Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

2.  Schedule the Veteran for a VA examination(s) to ascertain the current severity of her disabilities on appeal.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

3.  Thereafter, the AMC should readjudicate the Veteran's claims for higher initial ratings.  If such action does not grant the benefits claimed, the AMC should provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


